UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-1041



In Re:   Federal Grand Jury Proceedings




Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-dm-00399-LMB)


Submitted:   May 23, 2007                 Decided:   July 12, 2007


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick J. Hanley, Covington, Kentucky; Sean C. E. McDonough,
HUDGINS LAW FIRM, Alexandria, Virginia, for Appellant.      Chuck
Rosenberg, United States Attorney, Thomas H. McQuillan, Assistant
United States Attorney, Olivia Hussey, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            This   is   an    appeal   from     the   district    court’s   order

granting the Government’s motion to compel compliance with the

subpoena duces tecum and denying Intervenor-Appellant’s motion to

quash grand jury subpoenas.            Finding no abuse of discretion, we

affirm.

            We find the district court did not abuse its discretion

in finding that the Government made a prima facie showing that the

crime-fraud exception applied and that the defendant waived in part

the attorney-client privilege.           In re Grand Jury Proceedings #5

Empaneled January 28, 2004, 401 F.3d 247, 254 (4th Cir. 2005)

(stating standard of review).

            Accordingly,      we   affirm      the    district    court’s   order

granting the Government’s motion to compel compliance with the

subpoena duces tecum and denying Intervenor-Appellant’s motion to

quash grand jury subpoenas. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court    and     argument   would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                       - 2 -